Title: The American Commissioners to Lord Stormont, 2 April 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Murray, David, Viscount Stormont


My Lord,
Paris, April 2. 1777
We did ourselves the Honour of writing some time since to your Lordship on the Subject of Exchanging Prisoners. You did not condescend to give us any Answer, and therefore we expect none to this. We however take the Liberty of sending you Copies of certain Depositions, which we shall transmit to Congress: whereby it will be known to your Court, that the United States are not unacquainted with the barbarous Treatment their People receive, when they have the Misfortune of being your Prisoners here in Europe: And that if your Conduct towards us is not altered, it is not unlikely that severe Reprisals may be thought justifiable, from the Necessity of putting some Check to such abominable Practices.
For the sake of Humanity it is to be wish’d that Men would endeavour to alleviate as much as possible the unavoidable Miseries attending a State of War. It has been said, that among the civilized Nations of Europe, the ancient Horrors of that State are much diminished. But the Compelling Men by Chains, Stripes, and Famine, to fight against their Friends and Relations, is a new Mode of Barbarity, which your Nation alone has the Honour of inventing. And the sending American Prisoners of War to Africa, and Asia, remote from all Probability of Exchange, and where they can scarce hope ever to hear from their Families, even if the Unwholesomeness of the Climate does not put a speedy End to their Lives, is a Manner of treating Captives that you can justify by no Precedent or Custom, except that of the black Savages of Guinea. We are, Your Lordship’s most obedient humble Servants
B FranklinSilas Deane
Rt. honble. Lord Viscount Stormont
 
Notation: Dr. Franklin and Mr. Deane Letter to Lord Stormont April 2d. 1777.
